CELEBREZZE, Circuit Judge
(dissenting).
For two principal reasons, I respectfully dissent from the majority’s affirmance of the district court’s grant of summary judgment in this case.1
*1316First, this case is inappropriate for summary judgment. “[Sjummary judgment should be granted only where the moving party is entitled to judgment as a matter of law, where it is quite clear what the truth is and no genuine issue of fact remains for trial.” Rogers v. Peabody Coal Company, 342 F.2d 749, 751 (6th Cir. 1965). “In ruling on a motion for summary judgment, the court must construe the evidence in its most favorable light in favor of the party opposing the motion and against the movant. Further, the papers supporting the movant are closely scrutinized, whereas the opponent’s are indulgently treated.” Bohn Aluminum & Brass Corp. v. Storm King Corp., 303 F.2d 425, 427 (6th Cir. 1962). Even though the facts may be undisputed, if there is a dispute over the inferences to be drawn from the facts, summary judgment is not proper. Knapp v. Kinsey, 249 F.2d 797 (6th Cir. 1957). See generally, 6 Moore, Federal Practice 2281-86 (2d ed. 1966).
The two most critical issues of fact in this case are in vigorous dispute: (a) whether the Secretary made the determinations required of him by statute (i. e., “no feasible and prudent alternative,” and “all possible planning to minimize harm”); (b) whether, assuming the Secretary made those determinations, they were supported' by sufficient evidence (either “substantial evidence” or, as the majority prefers, “arbitrary and capricious”) on the record as a whole.2 Indeed, the only facts over which there is no dispute are that the Secretary approved an appropriation for a highway through Overton Park, which is a “park” within the meaning of section 138.
(a) As the majority points out, Mr. Swick attested that in 1956 (which was, incidentally, 12 years prior to the creation of the Department of Transportation and the enactment of section 138 as it currently stands) some federal official determined that Overton Park was “the only feasible and prudent location for the highway,” and that this determination was subsequently reaffirmed by Secretaries of Transportation. However, Swick’s undocumented affidavit is disputed by evidence from at least two other individuals. Mr. Arlo I. Smith, an officer of the Citizens to Preserve Over-ton Park, swears that the Secretary made *1317no such finding. Swick’s assertion is further disputed by the transcript of testimony of Mr. Lowell K. Bridwell, a former Federal Highway Administrator, before a congressional committee. Before the committee, Mr. Bridwell swore, among other things, that the decision to build the highway through the park was left “completely in the hands of the city council” of Memphis. As the principles and authorities cited above indicate, on a motion for summary judgment the district court and this court are required to “construe the evidence in its most favorable light in favor of the party opposing the motion.” By no means, on a motion for summary judgment, may a court credit the affidavits of the movant over those of the party opposing the motion, unless the latter are patently false, forged, or perjured. In crediting the affidavit of Mr. Swick over the opposing documents and affidavits that were tendered on this motion for summary judgment, the district court, in my opinion, committed reversible error.
(b) Every explanation given by Mr. Swick of the reasons why other routes were neither feasible nor prudent, and why no other plan would include all possible planning to minimize harm to the park, is rebutted by affidavits and other public statements of private citizens, independent experts, and other federal and local agencies. Without attempting to review all the evidence the district court had before it on this issue, I will cite just one example. Letters from officials of the Department of the Interior, with whom the Secretary of Transportation was statute bound to consult, indicate that “[o]nce the park has been separated by the expressway its values have been seriously impaired,” and, regarding the tunneling issue, “regardless of what type of surface design is followed there won’t be much left in the way of a wooded park left in Overton Park after an interstate Highway is routed through it.” There is a litany of other competent evidence that the route chosen was neither the only feasible nor prudent alternative, but that the method selected did not include all possible planning to minimize harm. This other evidence, which the majority did not even mention, should have been construed most strongly in favor of the Appellants. Again applying the “presumption of regularity” liberally and with unorthodox zeal, the district court and the majority of this panel credited only the affidavit presented by the movant. In doing so, I believe each committed error. A genuine issue of material fact exists as to whether, assuming the Secretary made any determination at all, his determinations that the route selected was the only “feasible and prudent alternative to the use of” parkland, and that the method selected included “all possible planning to minimize harm” were supported by substantial evidence on the record that we have before us (or, as the majority prefers, arbitrary and capricious).
I would remand this case to the district court for an evidentiary hearing on issues (a) and (b).
I now turn to my second ground for dissent. The Secretary acted on a hotly disputed record and could reasonably have foreseen that his actions would eventually have to be reviewed. Yet, he rendered no findings of fact and conclusions under section 188 or otherwise. Surely, if a statute requires an administrator to make absolute determinations 3 that are subject to review, those findings must appear in the record, and they must be sufficiently clear and complete so that the reviewing court can determine whether they are supported by sufficient evidence. Cf. Medical Committee for Human Rights v. Securities and Exchange Commission, 432 F.2d 659 (D.C.Cir., 1970). How a reviewing court can *1318determine whether the Secretary’s findings were supported by sufficient evidence, when the Secretary has published no findings, is a source of great puzzlement for me.
In conclusion, public parklands are the only remaining weekend sanctuaries for vast numbers of city dwellers from the polluted urban sprawl. A threat to a neighborhood parkland is a threat to the health, happiness, and peace of mind of all the neighborhood people. Congress recognized this fact. The Highway Act therefore requires that the public, and their experts, be consulted, and that their testimony be weighed in the manner of courtroom evidence by the federal officials responsible for funding highway projects. The Secretary has not fulfilled his duty under Title 23 simply by seeing that the requisite hearings are conducted and the necessary advice solicited. He must weigh all the evidence carefully and deliberately, and his decision must be reviewed with great scrutiny. It cannot be if it is not accompanied by findings of facts and conclusions. At the very least, procedural due process means that the people of this country be listened to, and heard, on matters affecting their daily lives as directly as the environment in which they live. Obviously, the federal courts do not have the technical expertise of roadbuilders, and they should never interfere in the technical processes of building boads. It is our solemn responsibility, however, to insure that those with technical expertise exercise it in accordance with the laws of the United States and the public welfare.
I would remand this cause to the district court with the suggestion that it treat the action as a mandamus proceeding, pursuant to the mandamus jurisdiction given it by 28 U.S.C. § 1361 (1964). I would further instruct the district court to direct the Secretary of Transportation to render findings of fact from which a reviewing court could determine whether he properly discharged his statutory responsibility. I would continue the stay this Court initially put into effect until the above course of action is completed and the Appellants have had an opportunity, if they desire, for full and effective judicial review. See Medical Committee for Human Rights v. Securities and Exchange Commission, supra, 432 F.2d 659, D.C.Cir., Schatten v. United States, 419 F.2d 187 (6th Cir. 1969).

. In addition to my two principal grounds for dissent, I have grave reservations about the majority’s apparent holding that Section 10 of the Administrative Procedure Act, 5 U.S.C. § 706 (1966), and the due process clause of the Fifth Amendment require no higher scope of review of the Secretary of Transportation’s actions, under 23 U.S.C. § 138 (Supp. IV 1965-1968), than “arbitrary and capricious.”
Congress has declared it to be
“the national policy that special effort should be made to preserve the natural beauty of the countryside and public park and recreation lands, wildlife and waterfowl refuges, and historic sites.” 23 U.S.C. § 138.
Title 23 requires that the communities affected by massive federally-funded highway projects be consulted at each stage of their planning and development. 23 U.S.C. § 128 (Supp. IV 1965-1968). In accordance with Congress’s declaration of “national policy,” the Secretary of Transportation is charged with the responsibility of reviewing the records of the public hearings held in the affected communities, and is required to consult (“shall consult and cooperate with”) the Secretaries of the Interior Housing and Urban Development, and Agriculture.
Under section 138, the Secretary is absolutely forbidden (“shall not approve”) from approving “any” appropriation for a highway through a public parkland
“unless (1) there is no feasible and prudent alternative to the use of such land, and (2) such program includes all possible planning to minimize harm to such park * * * resulting from such use.” 23 U.S.C. § 138 [Emphasis added].
It is important to note that the statute does not provide, as the majority implies that it does, “unless he first determines ‘(1) there is * * *.’ ” The statute provides “unless (1) there is * * * ” The words “he first determines” are those of the majority, not of Congress.
The provisions of Title 23 provide the only avenue for direct citizen participation in decisions concerning the planning and construction of massive federal highway projects, decisions that may well have greater direct impact on the lives of citizens and the physical environment in which they live than any other governmental action. See D.C. Federation of Civic Associations, Inc. v. Volpe, — F.2d — (D.C.Cir., 1970).
“The Supreme Court has made it clear in a series of cases that the right of effective participation in the political process ‘is of the essence of a democratic society, and any restrictions on that right strike at the heart of representative government.’ These rights, according to the Court, are ‘individual and personal,’ they touch a ‘sensitive and important area of human rights,’ and they involve the ‘basic civil and political rights’ of citizens. [Citations omitted.] ”
Id. at-.
By perfunctorily approving a highway appropriation under section 138, the Secretary of Transportation can nullify the important procedural guarantees of Title 23, as well as render illusory the “national policy” declared by Congress. When such terrific power over environmental affairs is placed in the hands of an administrative official with minor expertise in the natural sciences, the courts must scrupulously oversee his judgment, in order to guarantee to the people of the affected communities that their words, and the words of their experts, have not merely been recorded and transcribed, but rather weighed and scrutinized in the manner of courtroom evidence.
Vet, the majority holds that the Secretary’s determinations will be upheld unless “arbitrary and capricious.” This holding is based I believe, not only upon their incorrect reading of section 138 *1316(i. e., “he first determines * * *”), but also upon a misreading of the Administrative Procedure Act. On my reading of section 10 of that Act, where an agency hearing is required by statute, an administrative decision made upon the basis of that hearing must be supported by substantial evidence. 5 U.S.C. § 706 (2) (E) (1966). To digress somewhat, the Act further requires that, regardless of the scope of review, i. e., substantial evidence or arbitrary and capricious, the “court shall review the whole record or those parts of it cited by a party.” The district court in this case, however, effectively precluded a review of the record on which the Secretary based his determination assuming the Secretary did make one, by denying the Appellants access to it in discovery. How either the district court or a majority of this panel could determine whether the Secretary’s determinations were arbitrary and capricious on the record as a whole, without having the record on which the Secretary based his decision, is enigmatic to me.
In any event, notwithstanding the Administrative Procedure Act, I do not believe that due process contemplates a lesser evidentiary showing when a neighborhood park is treatened by the construction of a freeway, and the health, safety, and peace of mind of a community is imperiled, than the National Labor Re-dons Board needs to enforce a cease and desist order against one employer who might inadvertently discriminate against one employee, or than a municipal traffic court requires to fine one parking violator.


. As was noted above, n. 1 at p. 1315, the district court denied the Appellants access to the record on which Secretary Volpe was supposed to have made his decision, by denying their motions to depose government officials. This makes a determination of whether the Secretary’s judgment was supported by sufficient evidence “on the whole record” impossible, and on a motion for summary judgment, is reversible error. See generally, 6 Moore, Federal Practice 2397 (2d ed. 1966).


. Section 138 is not a statute granting broad discretionary authority. Under the statute, the Secretary “shall not” make “any” appropriation “unless (1) there is * * This statute requires the Secretary’s findings to be, within a fine range of reasonable human tolerances, absolute. It leaves no room for “discretion.”